Citation Nr: 0946267	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  05-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1944 to May 
1946.  He died in November 2002 at age 75.  The appellant 
claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
RO in Louisville, Kentucky, which in pertinent part denied 
service connection for the cause of the Veteran's death.  The 
Board remanded this issue in July 2007 and September 2008.  
It returns now for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in November 2002 as the result of 
respiratory failure, due to or as a consequence of chronic 
obstructive pulmonary disorder (COPD) exacerbation and black 
lung.  

2. At the time of the Veteran's death, service connection was 
in effect for cold injury of the right lower extremity, rated 
as 30 percent disabling; cold injury of the left lower 
extremity, rated as 30 percent disabling; bilateral 
sensorineural hearing loss, rated as 30 percent disabling; 
and tinnitus, rated as noncompensable. 

3. No service-connected disability has been shown to be the 
principal or contributory cause of the Veteran's death.

4. The preponderance of the evidence is against a finding 
that the Veteran's cause of death or contributory cause of 
death is etiologically related to service.


CONCLUSION OF LAW

The Veteran's cause of death was not incurred or aggravated 
in active military service.  38 U.S.C.A. §§ 1110, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in November 2004 and October 
2008 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The 
letters advised the Veteran of the information necessary to 
substantiate the claim, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence she could submit, which would be pertinent to her 
claim, and advised that it was ultimately her responsibility 
to support the claim with appropriate evidence.  In addition, 
the October 2008 letter provided the Veteran with notice 
concerning the assignment of disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).

The Court has held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

The October 2009 letter fully satisfied the Hupp 
requirements.  The appellant was informed that during the 
Veteran's lifetime, service connection was established for 
cold injury of the right lower extremity, cold injury of the 
left lower extremity, bilateral sensorineural hearing loss, 
and tinnitus.  She was advised that the evidence needed to 
show that the Veteran died while on active duty or that he 
died from a service-connected injury or disease.  The 
appellant was also provided an explanation of the evidence 
needed to support a DIC claim based on a disability that was 
not service-connected during the Veteran's lifetime.  

Subsequent to the issuance of the November 2004 and October 
2008 letters, the Veteran's claim was readjudicated in a 
November 2009 supplemental statement of the case (SSOC).  
Thus, there was no deficiency in notice and a harmless error 
analysis is not necessary.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.  In October 2008, she 
indicated on a VCAA notice response form that she had no more 
evidence or information to submit.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes a medical opinion is not needed in this 
case because there is no evidence that the Veteran's death 
was caused by any of his service-connected disabilities, nor 
is there any evidence to suggest that any of the disabilities 
that may have contributed to the Veteran's death should be 
service-connected.  The appellant was advised in the VCAA 
notice letters to submit evidence showing that the condition 
that contributed to the Veteran's death was caused by an 
injury or disease that began during service. No such evidence 
has been received by VA.  As there is no evidence connecting 
the cause of the Veteran's death to anything of service 
origin, the Board concludes that an examination is not 
necessary to the resolution of this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Cause of Death

The appellant is seeking service connection for the cause of 
the Veteran's death.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.5(a), 3.312 (2009).  The death of 
a veteran will be considered as having been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see 
also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for 
establishing service connection).  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
C.F.R. § 3.312(c)(1).  For it to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which the veteran had established service 
connection at the time of death or for which the veteran was 
otherwise entitled to receive service connection.  See Hupp, 
21 Vet. App. 342.  To show a disability for which the veteran 
was entitled to receive service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held in the context of a claim for dependency and 
indemnity compensation that 38 U.S.C. § 1154(a) does not 
require a medical opinion to prove nexus between a veteran's 
death and in-service disease.  Davidson v. Shinseki, --- F.3d 
----, 2009 WL 2914339 (Fed. Cir. Sep. 14, 2009).  
Specifically, the Federal Circuit explained with respect to 
claims for death benefits that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id. (citing Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007)); see also Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

The Veteran's original death certificate, dated in November 
2002, indicates that he died of respiratory failure, due to 
or as a consequence of COPD exacerbation and black lung.  An 
autopsy was not performed.

At the time of the Veteran's death, service connection was in 
effect for cold injury of the right lower extremity, rated as 
30 percent disabling; cold injury of the left lower 
extremity, rated as 30 percent disabling; bilateral 
sensorineural hearing loss, rated as 30 percent disabling; 
and tinnitus, rated as noncompensable.  A total disability 
based on individual unemployability (TDIU) was in effect from 
January 12, 1998.

As an initial matter, the Board notes that there is no 
evidence in the record indicating that the cause of the 
Veteran's death might be related to any of the aforementioned 
service-connected disabilities.  Thus, the Board will inquire 
as to whether or not the Veteran was entitled to service 
connection for any disabilities that caused his death.  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).  Here, the Veteran's death certificate shows 
that his death was caused by respiratory failure, due to COPD 
exacerbation and black lung.  

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's respiratory failure, due 
to COPD exacerbation and black lung, was related to his 
military service.  Service treatment records are silent for 
complaints, treatment or a diagnosis of any respiratory 
problems.  A May 1946 separation examination report shows the 
lungs to be normal, and results of a chest X-ray were 
negative.  Following service, the Veteran filed a claim of 
service connection for a chest disability, which was denied 
in a December 1953 RO rating decision.  Aside from the claim 
for a chest disability, the Veteran never filed a claim of 
service connection for a respiratory condition during his 
lifetime.  Although medical records reflect a history of COPD 
exacerbation, black lung, pneumoconiosis and bilateral 
pneumonia, there is no mention of the Veteran's military 
service therein.  Rather, the records associate his 
longstanding history of black lung disease with his 
occupational history of working in the coal mines for more 
than 20 years.  Based on the foregoing, the Board finds that 
the Veteran was not entitled to service connection for a 
COPD, black lung disease or any other respiratory disease 
during his lifetime.

Taking into account all of the relevant medical evidence of 
record, there is no indication that the Veteran's death was 
caused by a disease or injury of service origin.  As such, 
the Board concludes that service connection for the cause of 
the Veteran's death is not warranted.  Although the appellant 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


